           Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 1 of 23



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLUMBIA

MAURICE ALEXANDER,                                     :

         Plaintiff,                                    :

         v.                                            :        Case No. 1:15-cv-01140-RCL

EDGEWOOD MANAGEMENT                                    :
CORPORATION, et al.,
                                                       :
         Defendants.

       EDGEWOOD’S REPLY MEMORANDUM OF POINTS AND AUTHORITIES
        IN FURTHER SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

         Defendants, Community Preservation and Development Company (“CPDC”) and

Edgewood Management Corporation (“Edgewood Management”) (collectively “Edgewood”), by

and through their undersigned counsel, Bonner Kiernan Trebach & Crociata, LLP, and pursuant

to Rule 56, Fed. R. Civ. P. and Rule 7, L. Civ. R., hereby further support their motion for

summary judgment against Plaintiff, Maurice Alexander (“Plaintiff” or “Alexander”).

                                 I.        PRELIMINARY STATEMENT

         Plaintiff has failed to produce any evidence that the challenged policy here caused a

disparate impact on African Americans within the specific group of people to which the policy

was applied.1         Unless and until Plaintiff establishes that the policy in question—here, the

criminal screening component of the Tenant Selection Plans for the View and the Overlook

(“Tenant Selection Plans”)—had a disparate impact on a protected class of persons, Plaintiff’s

claim cannot proceed to the next step of the disparate impact analysis. As the Supreme Court

1
         As discussed below, Plaintiff’s argument that the policy was applied to the entire population of eligible
individuals in three distinct housing markets is misplaced and leads to unsupported, speculative results insufficient
to withstand summary judgment.

                                                           1
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 2 of 23



held in Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986), where a non-moving party bears the

burden of proof on a specific issue at trial, that non-moving party also bears the burden of

production of evidence to overcome a motion for summary judgment challenging the non-

movant’s ability to prove a central element of the claim. In effect, a disparate impact claim

asserts that members of a protected class are being “filtered” out at a higher rate than whites who

are exposed to the same “filter,” that is, the policy in question. Here, Edgewood has supported

its motion for summary judgment with uncontroverted, admissible evidence that African

Americans within the pool of persons exposed to the policy in question -- applicants for housing

at the Edgewood Properties—are not disparately impacted by that policy. The same ratio of

African Americans who applied for housing at the Edgewood Properties (and were thus subject

to the effects of the policy) passed through the “filter” and were accepted for housing at the

Edgewood Properties. The evidence shows that the applicants to both Edgewood properties were

98% African American and that the residents of both properties were 98% African American

when Plaintiff applied for housing—2014.        The “filter” did not alter the ratio of African

Americans to whites; the same ratio that entered the filter came out on the other side.

       As discussed further below, Plaintiff had the burden of identifying “affirmative evidence”

that Edgewood’s Tenant Selection Plans resulted in a disparate impact against African

Americans. In the absence of such evidence produced by Plaintiff supporting his claim, the

Court should enter summary judgment in favor of Edgewood.

       Here, the Plaintiff offers only the speculative opinions of his experts, without any factual

evidence that the Tenant Selection Plans actually had a disparate impact on the ability of African

Americans to obtain housing at the Edgewood Properties. Indeed, Plaintiff’s own expert, Dr.

Parnell, concedes that his theory of disparate impact depends on the speculative notion that some



                                                 2
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 3 of 23



people might be dissuaded from applying because of the criminal screening aspect of the Tenant

Selection Plans. Conversely, Edgewood has offered specific, admissible evidence demonstrating

that the Tenant Selection Plans, as applied to the Plaintiff in 2014, did not affect the racial

makeup of the group who applied for and was accepted for housing by Edgewood.

       Plaintiff has failed to overcome this affirmative showing by Edgewood on an issue for

which he has the burden of proof at trial. Accordingly, the Court should enter summary final

judgment in favor of Edgewood.

       Plaintiff’s failure to produce evidence of a disparate impact ends the inquiry and the

Court need not even consider the arguments concerning business necessity, injunctive relief or

punitive damages. Nevertheless, Plaintiff fails to overcome Edgewood’s evidence supporting the

business necessity of the criminal screening component of the Tenant Selection Plans.

Edgewood has provided admissible evidence that screening out applicants with certain types of

criminal history has improved the safety and quality of life of residents and staff alike. In

response, Plaintiff argues without offering any evidence that there are other, less-restrictive,

means of accomplishing this purpose. This is insufficient to avoid summary judgment.

       Finally, Plaintiff is unable to establish any genuine issues of material fact or points of law

that preclude summary judgment on Plaintiff’s claims for injunctive relief and punitive damages.

Accordingly, Edgewood respectfully requests that the Court enter summary final judgment in

favor of Edgewood as as to all of Plaintiff’s remaining claims.2




2
         Edgewood moved for summary judgment as to Plaintiff’s breach of contract claims.
Plaintiff subsequently withdrew his breach of contract claims in his Opposition. (See Opp. at p.
9, n 3.)
                                                 3
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 4 of 23



                                         II.     ARGUMENT

       A.      Edgewood Is Entitled to Summary Judgment Because Plaintiff Failed to
               Produce Evidence of a Disparate Impact.

       The Court should enter summary judgment in favor of Edgewood, because Plaintiff failed

to produce admissible evidence on an issue for which he has the burden of proof at trial. Indeed,

Plaintiff has failed to produce admissible evidence that the Tenant Selection Plans had a

disparate impact on the ability of African Americans to secure housing at the Edgewood

Properties. This failure is fatal to Plaintiff’s suit and renders all other arguments moot.

       The entry of summary judgment is appropriate where a plaintiff, in opposing a

defendant’s motion for summary judgment, fails to produce sufficient evidence in support of an

issue the plaintiff must prove at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)

(“[W]here the nonmoving party will bear the burden of proof at trial on a dispositive issue. . .

Rule 56(e) therefore requires the nonmoving party to . . . designate specific facts showing that

there is a genuine issue for trial.”); Crawford-El, 523 U.S at 600 (1998) (“If the defendant-

official has made a properly supported motion, the plaintiff may not respond simply with general

attacks upon the defendant's credibility, but rather must identify affirmative evidence which a

jury could find that the plaintiff has carried his or her burden of proving the pertinent motive.”);

Nebraska v. Wyoming, 507 U.S. 584, 590 (1993) (“When the nonmoving party bears the burden

of proof at trial, summary judgment is warranted if the nonmovant fails to ‘make a showing

sufficient to establish the existence of an element essential to [its] case.’”); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 256 (1986) (“The movant has the burden of showing that there is no

genuine issue of fact, but the plaintiff is not thereby relieved of his own burden of producing in

turn evidence that would support a jury verdict.”).




                                                  4
          Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 5 of 23



        Plaintiff’s disparate impact theory depends on two flawed assumptions: (1) that the

appropriate pool of people to consider in this disparate impact analysis consists of all persons

who might apply for housing at the Edgewood Properties; and (2) that some people within that

pool of potential applicants might be dissuaded from applying because of the criminal screening

part of the application process. Notably, however, the Opposition fails to identify any evidence

that anyone was dissuaded from applying because of the Tenant Selection Plans. In addition, the

Opposition does not identify how many people in the pool of potential applicants are even

looking for low-income senior housing. The Opposition fails to produce admissible evidence

that the pool of potential applicants knew of the criminal background criteria in the Tenant

Selection Plans to even make it possible for potential applicants to be dissuaded. The Opposition

likewise does not produce evidence that the Tenant Selection Plans themselves, as opposed to

other factors such as location, neighborhoods, or proximity to work or school, caused potential

applicants to not apply.3 It is entirely speculative and fails as a matter of law to preclude the

entry of summary judgment in favor of Edgewood. See, e.g. Stewart v. White, 61 F. Supp. 3d

118,    130    (D.D.C.     2014)     (“[P]laintiff    simply    cannot     survive summary judgment on

such speculative, conclusory, and self-serving statements.”)

        Plaintiff relies exclusively on the analysis by his expert, Alan Parnell, Ph.D., which states

that the Edgewood Tenant Selection Plans have a disparate impact because more African

Americans in the District of Columbia have had contact with the criminal justice system than

whites. Dr. Parnell also theorizes that the proper pool is potential applicants and not actual

applicants because some people might decide not to apply knowing that they will have to pass a


3
         Indeed, theorizing that a percentage of the population of eligible renters did not apply because they
presumptively knew about Edgewood’s criminal screening policy, is akin to speculating that members of the
population chose not to apply because the Edgewood Properties are located too far away from work. Such
guesswork is exactly the type of speculation that is insufficient to withstand summary judgment.

                                                      5
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 6 of 23



criminal background screening, akin to unknown, unnamed people self-selecting out of the

process. Dr. Parnell himself acknowledged that this latter theory was based on nothing but

speculation as he has no evidence of anyone being dissuaded from applying because of the

criminal screening. (See Mem. in Support of MSJ at 15.)

       Plaintiff vainly attempts to decrease the speculative nature of his self-selection theory

with his own anecdotal evidence.        Indeed, the Opposition assumes that because Plaintiff

“testified that after experiencing repeated rejections on the basis of criminal history, he lost hope

and assumed other apartments would reject him for the same reason Defendants did,” other

unnamed individuals did as well. (Opp. at 26.) This argument fails for a few reasons. First,

Plaintiff’s sample size of known individuals to claim they experienced self-selection is one – the

Plaintiff himself. Plaintiff’s statement is conveniently self-serving and assumes that because he

apparently self-selected, others did too. Second, this argument assumes without any scintilla of

evidentiary support that other “self-selectors” experienced repeated rejections on the basis of

criminal history, “lost hope,” and assumed other housing providers would reject them. Plaintiff

provides no factual evidence regarding how many people in the potential pool of applicants had

already experienced repeated rejections. He offers no factual support that such people “lost

hope.” He offers no factual support for the theory that anyone feared that the Edgewood

Properties would reject them. Plaintiff’s anecdotal, self-serving statement that he lost hope when

other properties rejected him does not change the fact that his claim that other, unknown and

unnamed individuals chose not to apply to Edgewood due to the criminal screening policy is

based on pure speculation.      See Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999)

(“Although, as a rule, statements made by the party opposing a motion for summary judgment




                                                 6
          Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 7 of 23



must be accepted as true for the purpose of ruling on that motion, some statements are so

conclusory as to come within an exception to that rule.”)

         Plaintiff’s speculative theory is insufficient to satisfy his burden in opposing summary

judgment, and the entry of judgment as a matter of law in favor of Edgewood is appropriate.

See, e.g. Greene, 164 F.3d at 675 (“Accepting such conclusory allegations as true, therefore,

would defeat the central purpose of the summary judgment device, which is to weed out those

cases insufficiently meritorious to warrant the expense of a jury trial. Because Greene's claim of

retaliation rests entirely upon a conclusory representation, the district court was right to dismiss

it.”).

         B.     The Appropriate Pool of Persons to Evaluate Consists of those Persons
                Actually Exposed to the Challenged Policy—the Applicants to Edgewood
                Properties.

                1.      Plaintiff’s Reliance on Betsey, Bronson, and Dockard Is Misplaced.

         In Plaintiff’s attempt to demonstrate that a potential pool of applicants is the appropriate

population for a disparate impact analysis, Plaintiff mainly relies on three cases: Betsey v. Turtle

Creek Associates, 736. F.2d 983 (4th Cir. 1984); Bronson v. Crestwood Lake Section I Holding

Corp., 724 F. Supp. 148 (S.D.N.Y. 1989); and Dothard v. Rawlinson, 433 U.S. 321 (1977).

Such reliance is misplaced, as explained below.

         First, the holding in Betsey completely undermines Plaintiff’s argument that the pool of

potential applicants is relevant to a disparate impact analysis. Indeed, the Betsey Court stated:

                Accordingly, we conclude that plaintiffs are not required to show a
                discriminatory impact on anyone but the existing minority
                residents of Building Three. This simple verity renders
                consideration of the rest of the ‘local community’, the rest of The
                Point, or even prospective applicants for space in Building Three
                irrelevant.

Betsey, 736 F.2d at 987.


                                                  7
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 8 of 23



       The court’s holding in Betsey supports Edgewood’s position that the proper population

for a disparate impact analysis is the population actually affected by the policy in question; here,

only the actual applicants are exposed to the Tenant Selection Plan and its criminal background

screening. The court in Betsey held that the relevant population was the residents of the building

because the “conversion policy affects only the occupants of [the subject building].” Consistent

with the Betsey holding, any analysis regarding “prospective applicants” is “irrelevant.” Id. at

987.

       Plaintiff acknowledges this in his Opposition, by arguing that “[t]he correct inquiry is

whether the policy in question had a disproportionate impact on the minorities in the total group

to which the policy was applied.” (See Opp. at 19.) The only people to whom the policy was

applied are the people who submitted applications for housing to Edgewood. In other words, the

pool of theoretical “potential applicants” was never subjected to the policy and, therefore, that

population is not the proper focus of a disparate impact analysis.

       In Bronson, 724 F. Supp. 148, plaintiffs sought a preliminary injunction to enjoin the

owner of an apartment building from renting to other applicants two apartments for which the

plaintiffs believed they qualified. In support of the motion, plaintiffs argued that a policy

excluding applicants who received Section 8 housing had a disparate impact on minorities in

Yonkers, New York. See 724 F. Supp 148. The Bronson plaintiffs submitted a statistical

analysis that, on its face, may appear similar to Plaintiff’s analysis here. The Bronson plaintiffs

used the entire pool of Yonkers renters that qualified for housing and noted that only 16.7

percent of this pool were minority households. Id. at 154. The court granted the preliminary

injunction, finding that the plaintiffs had a high likelihood of success on the merits of their

disparate impact claim. See id.



                                                 8
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 9 of 23



       Bronson, which is not legally binding on this Court, differs factually from the present

matter in several significant ways, rendering the comparison inapposite. First, as noted by the

Bronson court and unlike the present case, the Bronson plaintiffs presented evidence that

defendant’s policy rejecting Section 8 assistance recipients was motivated by racial animus

towards African Americans. See id. at 151. For example, defendant’s counsel admitted that the

defendant sought to avoid “increase[ing] the racial ‘mix’ at Crestwood because it would induce

white residents to leave.” Id. The policy’s discriminatory nature was further supported by the

fact that the defendants ignored their policy on four occasions, renting apartments to four white

individuals who received Section 8 assistance. Id. at 157-158. Indeed, the Bronson court stated

that its decision was affected by the defendant’s obvious discriminatory intent. See id. at 157.

Specifically, the Court noted that while “intent is not a requirement of the plaintiff's prima facie

case, there can be little doubt that if evidence of such intent is presented, that evidence would

weigh heavily on the plaintiff's side of the ultimate balance.” Id. The court there also explained

that “defendant’s inconsistent articulation and application of its tenant selection policies cast the

sincerity of those policies in a somewhat questionable light.” Id.

       These facts are not present here. Indeed, there is no evidence that Edgewood has applied

its policy differently to African Americans than whites, or that the goal of the Tenant Selection

Plans is to discourage white residents from leaving.

        Other differences between Bronson and the present case are evident as well.              For

example, the Bronson court was not presented with deciding a motion for summary judgment, as

the Bronson plaintiffs filed a motion for a preliminary injunction. In this regard, the Bronson

court considered the case under a vastly different standard of review (inter alia, the likelihood of




                                                 9
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 10 of 23



success on the merits) and found that plaintiffs had a likelihood of success on the merits at that

preliminary stage of litigation. See id. at 155.

        Moreover, unlike the present case, the defendant in Bronson rejected the plaintiffs before

actually subjecting them to a credit check, which served as the filter in that case. See id. at 151.

Here, it is undisputed that Edgewood considered Plaintiff’s application and the Screening

Software generated a rejection based on Plaintiff’s 1991 felony. Unlike the Plaintiff in this case,

the Bronson plaintiffs did not even have the opportunity to go through the filter.

        Plaintiff’s reliance on Dothard v. Rawlinson, 433 U.S. 321 (1977), is similarly misplaced.

In Dothard, the Alabama Board of Corrections rejected plaintiff’s application for a prison guard

position, because she failed to meet the minimum height and weight requirements of 5’2” and

120 pounds. See id. at 323-324.         The plaintiff in Dothard claimed that the policy had a

discriminatory impact on women. See id. at 328. The Supreme Court ruled that under the facts

of the case, the general population of Alabama, as opposed to the actual applicants for the

position, was the correct population for a disparate impact analysis. See id. at 330 (“There is no

requirement that a statistical showing of disproportionate impact must always be based on

analysis of the characteristics of actual applicants.”).

        Dothard is also distinguishable from the present case, because Plaintiff has produced no

evidence, outside of rank speculation, that anyone in the potential pool of applicants actually

self-selected.   Indeed, since the Dothard Court’s holding 41 years ago, other courts have

distinguished this case on similar grounds. See, e.g. Florida State Univ. v. Sondel, 685 So. 2d

923, 931 (Fla. 1st DCA 1996) (distinguishing Dothard because “there was no evidence that the

application process discouraged any applicant from applying.”); Aiken v. City of Memphis, 37

F.3d 1155, 1166-1167 (6tg Cir. 1994) (distinguishing Dothard from facts of case because: “First,



                                                   10
          Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 11 of 23



the qualifications for the Alabama prison guard position differed from those at issue here, in that,

among other things, a felony conviction did not render one unqualified for the prison guard

position. (citation omitted.) Second, and more important, race is unlike height and weight for

demographic purposes”). Similarly here, as the Sondel and Aiken courts held, Plaintiff has

offered no evidence that the application process discouraged any applicant from applying,

outside of his own personal anecdotal experience. In the absence of such evidence, the plaintiff

failed to prove a disparate impact claim. Accordingly, Dothard does not support Plaintiff’s

contention that the potential pool of applicants is the correct population for this disparate impact

analysis.

         The facts and holdings in Betsey, Bronson, and Dothard fail to support Plaintiff’s

argument that the pool of potential applicants represents the proper population for a disparate

impact analysis. Indeed, these cases either support the opposite conclusion (Betsey) or are

readily distinguishable from the present case (Bronson, Dothard).                        Accordingly, Plaintiff’s

argument to the contrary is without merit.4

                  2. Plaintiff’s Analysis Regarding Teal Is Misplaced.

         Plaintiff’s reliance on Connecticut v. Teal, 457 U.S. 440 (1982) also fails. In fact, the

Supreme Court in Teal held that the appropriate pool of people to consider consists of the

individuals actually subjected to the challenged policy, which supports Edgewood’s position.

Teal, 457 U.S. at 454-455 (“It is clear beyond cavil that the obligation imposed by Title VII is to

provide an equal opportunity for each applicant regardless of race, without regard to

whether members of the applicant's race are already proportionately represented in the work

4
           Plaintiff also relies on McCraven v. City of Chicago, 109 F. Supp. 2d 935, 944 (2000), (see Opposition at
29) which specifically requires the plaintiff in a disparate impact case “to demonstrate causation by offering
‘statistical evidence of a kind and degree sufficient to show that the practice in question has caused the exclusion of
applicants for jobs or promotion because of their membership in a protected group.’” Id. (emphasis added.)
McCraven also supports Edgewood’s position here.

                                                         11
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 12 of 23



force.”) (emphasis added).       That means that the Court here must examine the pool of

applicants—those actually affected by the policy—as opposed to the hypothetical group of

people who might one day decide to apply.

       Plaintiff also unsuccessfully attempts to liken the two-step process in Teal to the one-step

process here. In Teal, the first step of the process consisted of the administration of an exam.

See id. at 443. The second step consisted of the application of an affirmative action adjustment

to the results generated by the exam. See id. at 444. Plaintiff argues that the first step here is the

impact the Tenant Selection Plans have on individuals who would potentially apply, but for

Edgewood’s criminal background criteria.         Plaintiff then claims that the second step in the

present case occurs when tenants actually apply, face the Tenant Selection Plans, and either

obtain housing or do not. This comparison fails because Edgewood’s process is plainly different

from the process at issue in Teal.

       Plaintiff’s entire premise of the purported step one is based on a theoretical, speculative

potential for a disparate impact among people who may or may not have applied. Reliance on

mere speculation is insufficient to survive summary judgment. See Xingru Lin v. D.C., 268 F.

Supp. 3d 91, 100 (D.D.C. 2017) citing Haight v. O'Bannon, 102 F. Supp. 3d 179, 182 (D.D.C.

2015) (“dismissing section 1983 claim where plaintiff ‘merely speculat[ed] that some unknown

MPD policy or custom might have been the moving force behind her injuries’ because ‘[s]much

conclusory allegations that merely recite the legal standard fall short of the requirements for

pleading municipal liability.’”). Plainly, there was no first step in the present case.

       The differences between Teal and this case become more apparent when considering the

actual numbers involved and Edgewood’s filter analogy. In Teal, the African American pass rate

on the exam was 68% of that for whites. Teal, 457 U.S. at 443. Indeed, the ratio going into the



                                                 12
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 13 of 23



“filter” – in Teal, the exam—was 259 white test takers to 48 African American test takers, a ratio

of 5.4 to 1. See id. The ratio of test takers who passed the test was 206 white test takers to 26

African American test takers, as 79.66% of the white test takers passed, while only 54.17% of

African American test takers passed.5 This creates a ratio of 7.92 to 1.6 The white to African

American ratio of test takers was 5.4 to 1; the ratio of passing whites to African Americans was

7.92 to 1. As such, Teal correctly found that the test created a disparate impact, because the

input ratio to the filter (the test) was different than its output ratio.

        Moreover, the defendant applied an affirmative action adjustment to boost the number of

African Americans that received promotions, which produced an adjusted output from the

original output from the exam. Teal held that a defendant cannot mitigate a disparate impact by

adjusting the output. The Teal Court characterized defendant’s argument as a “bottom-line”

analysis because it was relying on the adjusted output and thereby obscuring the disparate impact

of the test.

        Here, Edgewood is not making a “bottom-line” argument.                        The input ratio of 98%

African Americans before the filter -- in the present case, the Tenant Selection Plans -- was the

same as the output ratio of 98% African Americans accepted to live in the Edgewood Properties.

As demonstrated above, the test in Teal resulted in a substantially lower ratio of African

American employees becoming eligible for promotion; the criminal background check here does

not have a similar effect. Stated differently, Edgewood did not have to create an affirmative

action plan to adjust its bottom line and fix the disparate impact from its filter. The only known


5
         The Teal Court stated that 54.17% of African American test takers passed, which means 26 out of 48
African American test takers obtained passing scores. The Court also explained that the African American pass rate
was 68% of that of the white pass rate, which produces the white pass rate of 79.66%. Therefore, 79.66% of the 259
white test takers, or 206 out of 259, passed.
6
        The calculations for determining ratios are as follows: 259/48 = 5.395, rounded up to 5.4; 206/26 = 7.923,
which rounds down to 7.92.

                                                        13
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 14 of 23



“Step”—subjecting applicants to criminal screening—did not create a disparate impact. There

simply was no “Step Two” here.

       Moreover, Plaintiff’s argument implicitly acknowledges that the Tenant Selection Plan

itself did not cause any disparate impact here. Instead, Plaintiff argues that the speculative

dissuasion of potential applicants at the purported first step was where the disparate impact

occurred. Indeed, the Opposition submits that “[t]he fact that the rate at which African American

applicants are accepted in step two matches the rate at which they apply does not change the

discriminatory effect of the Defendants’ policy at step one.”       (Opp. at p. 23.)    Plaintiff’s

concession that the so-called second step, where the applicants were subjected to a criminal

background check, did not create a disparate impact, leaves Plaintiff relying solely on the notion

that someone might have been dissuaded from applying for fear of the criminal background

check. This theory fails both for lack of evidence and because the prevailing disparate impact

case law requires the court to evaluate only the pool of persons actually subjected to the

challenged policy. See Teal, 457 U.S. at 454-455 (holding that the pool of applicants taking the

exam, as opposed to all employees eligible for a promotion, represented the proper population

for disparate impact analysis); Betsey, 736 F.2d at 987 (holding that plaintiff alleging disparate

impact must establish that “policy in question had a disproportionate impact on the minorities in

the total group to which the policy was applied.”) (emphasis added); Davis v. District of

Columbia, 246 F. Supp 3d 367, 369 (D.D.C. 2017) (granting defendant’s motion for summary

judgment “because undisputed statistical evidence” showed that a hiring process “did not have a

disparate impact on African-American or older applicants”); Albemarle Paper Co. v. Moody, 422

U.S. 405, 425, 95 S. Ct. 2362, 2375, 45 L. Ed. 2d 280, 301 (1975) (holding that to establish




                                               14
         Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 15 of 23



disparate impact, plaintiff must establish that the policy in question results in a “a racial pattern

significantly different from that of the pool of applicants.”)

        C.       Edgewood Has Presented Admissible Evidence that the Tenant Selection
                 Plans Were Justified by a Business Necessity; Plaintiff has Failed to Rebut
                 this Showing.

        Even if this Court rejects Edgewood’s disparate impact argument, Edgewood has

established entitlement to summary final judgment under the business necessity prong of the

three-step analysis in Texas Department of Housing, 576 U.S. ____, 135 S. Ct. 2507 (2015).

Indeed, Edgewood adduced admissible evidence in the form of deposition testimony from

Edgewood Senior Vice President, Terrence Kelley, attesting to the necessity of the Tenant

Selection Plans for the safety of Edgewood’s residents. (See Mem. in Supp. at 21.) Further,

Edgewood supported its business necessity argument with the expert testimony of Dr. Wright,

who testified about the importance of criminal background checks with respect to tenant safety

and crime reduction. (See id. at 22.)          On the other hand, Plaintiff failed to rebut Edgewood’s

showing of business necessity with any competent or admissible evidence. Such failing is fatal

to Plaintiff’s claim. See Stewart, 61 F. Supp. 3d. at 128 (“While summary judgment must be

approached with special caution in discrimination cases, a plaintiff is not relieved of [the]

obligation to support [her] allegations by affidavits or other competent evidence showing that

there is a genuine issue for trial.”).7

        Instead of producing “competent evidence,” Plaintiff baldly states that Mr. Kelley’s

testimony is insufficient to support summary judgment. (See Opp. at 35.) Plaintiff then argues

that Dr. Wright’s opinions are invalid because he cites a Dutch study and statistics regarding

7
          Notably, Plaintiff cites Stewart out of context in his Opposition to support a putative argument that
“conclusory . . . and self-serving statements” are insufficient to support summary judgment. (See Opp. at p. 35.)
This statement, however, relates to the Plaintiff’s burden in opposing summary judgment. The entire sentence reads:
“Plaintiff simply cannot survive summary judgment on such speculative, conclusory, and self-serving
statements.” Stewart, 61 F. Supp. 3d. at 130.

                                                        15
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 16 of 23



arrest data for individuals between the ages of 16 and 47. (See id.) Both points fail. First, Dr.

Wright’s conclusion about the “brute fact” of criminology that the likelihood of an arrest

increases with each successive arrest applies universally. (See Expert Report of Dr. John Paul

Wright attached to Edgewood’s Memorandum in Support as Exhibit S-1, at 2.) Similarly, the

age of the criminal subjects in a study is irrelevant to overall conclusion that the use of criminal

background criteria in a Tenant Selection Plan protects residents. (See id at 4.) Further, Dr.

Wright’s statements about the Plaintiff’s violent past demonstrate that his conclusions are not

overbroad statements but instead are conclusions that have an actual bearing on this case. (See

id.) Although Plaintiff incorrectly states that Dr. Wright’s studies have no bearing on this case,

Dr. Wright’s opinion is clearly relevant, as his statements about Plaintiff’s violent past drive his

specific conclusions on this case. (See id.)

       Moreover, Plaintiff’s argument that other apartment buildings employ different practices

is both unsupported and irrelevant to the facts here. In other words, the fact that other apartment

buildings have different criminal screening backgrounds does not refute Edgewood’s business

necessity argument. (See id at 36.) Plaintiff’s reliance on Conroy v. N.Y. State Dep’t of Corr.

Servs., 333 F.3d, 88, 97 (2d Cir. 2003) is thus misplaced. Indeed, Plaintiff cites Conroy for the

proposition that a business necessity cannot simply be “convenient or beneficial” to the business.

(See id.)   While Plaintiff’s reliance ends there, the Conroy court continues that “the employer

must first show that the asserted ‘business necessity’ is vital to the business.” Id. at 97. In the

very next sentence, the court concluded that ensuring the safety and security of the building

satisfies the “vital to the business” standard. See id. at 98. (“For example, business necessities

may include ensuring that the workplace is safe and secure. . . .”) Accordingly, Conroy further




                                                16
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 17 of 23



supports Edgewood’s showing that the criminal background criteria, designed ensure the safety

and security of the Edgewood Properties, constituted a business necessity.

       D.      Edgewood is Entitled to Summary Judgment on Plaintiff’s Claims for
               Injunctive Relief.

       The changes that Edgewood implemented to its criminal background screening, in

adherence to the HUD Guidance (PIH-2015-19) and the D.C. “Ban the Box” Legislation (42-

§3541 et seq.), render Plaintiff’s claim for injunctive relief moot. Plaintiff has the burden of

proof at trial on his claim for injunctive relief; therefore plaintiff has the burden of production in

opposing Edgewood’s Motion for Summary Judgment regarding the injunctive relief claim. See

Celotex, 477 U.S. at 324. Plaintiff has again failed to satisfy this burden.

       Preliminarily, Plaintiff’s argument that injunctive relief is necessary relies on the flawed

and unsupported assumption that Edgewood violated the Fair Housing Act and District of

Columbia Human Rights Act in the first place. (See Opp. at 40.) On the contrary, Edgewood’s

fall within with the broad discretion HUD gives housing providers in setting criminal screening

parameters to ensure the safety of their residents and staff. (See Mem. in Supp. at 27.)

       Moreover, the Opposition fails to produce evidence to challenge Edgewood’s showing

that it has amended its procedures.        On the contrary, Edgewood established through the

testimony of Ms. Lutz and Mr. Kelley that the new policies have been in place since April 2017.

(See SOMF at ¶¶59-61.) Further, Plaintiff’s claim that the polices were not in effect because

Edgewood recently produced the updated Tenant Selection Plan does not rebut Edgewood’s

showing that the policies themselves have been in effect since April of 2017.

       Finally, Edgewood has satisfactorily established that the alleged, unproven violations will

not recur. First, Plaintiff’s argument that Edgewood reluctantly abandoned policies that are

necessary to the safe and effective operation of their businesses mischaracterizes Mr. Kelley’s

                                                 17
          Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 18 of 23



testimony. (See Opp. at 41.) Indeed, Mr. Kelley testified that amending the policy ensured that

Edgewood “was most in line with the HUD guidance and still . . . protect[ing] [its] residents and

their health and safety and right of reasonable enjoyment to the community and their homes.”

(SOMF ¶64.) Second, the Opposition’s unsupported assumption that Edgewood will “revert” to

its old, purportedly discriminatory policies, is wrong. (See Opp. at 42-43.) On the contrary,

Edgewood maintains that its policies are not and never have been discriminatory. Edgewood

updated the polices in response to changes in local law and rendered the policies subordinate to

the local jurisdictions where they apply. (See Ex. G at p. 191, ll. 3-25 – p. 192, ll 1-7.) Thus,

Plaintiff’s claim that Edgewood can revert back to its “discriminatory” policies is wrong.

         E.       The Purported Issues of Fact Identified by Plaintiff Are Neither Genuine Nor
                  Material.

         In the present case, all of the putative “issues of fact” Plaintiff identified in Edgewood’s

Statement of Facts are neither genuine nor material to the central issue in this case: Whether the

Tenant Selection Plans resulted in a disparate impact on African Americans.8

         It is well-settled that a plaintiff does not satisfy his burden on summary judgment by

merely demonstrating that non-material facts are in dispute or that such disputes are irrelevant to

the issues of the case. See Xingru Lin v. D.C., 268 F. Supp. 3d 91, 99 (D.D.C. 2017). Indeed, as

the District Court for the District of Columbia in Xingru Lin explained:

                  Only disputes over facts that might affect the outcome of the suit
                  under the governing law will properly preclude the entry
                  of summary judgment. Nor may summary judgment be avoided
                  based on just any disagreement as to the relevant facts; the dispute
                  must be ‘genuine,’ meaning that there must be sufficient

8
          It is important to note that Plaintiff’s claim is that the Tenant Selection Plans had a disparate impact on the
ability of African Americans to secure housing at The View and The Overlook. Plaintiff does not claim that he was
wrongfully denied because Edgewood’s tenant selection software failed to discover that the 1991 felony conviction
had been overturned. Accordingly, all putative disputes identified by Plaintiff on this issue are not material. (See
Ex. A to Opp at ¶¶ 24, 37, 42-45.)


                                                          18
          Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 19 of 23



                  admissible evidence for a reasonable trier of fact to find for the
                  non-movant.

Id.

         Plaintiff first takes issue with the data produced by DCHA and Edgewood’s experts

regarding the pool of applicants that applied to the Edgewood Properties. (See Ex. A. to Opp. At

¶4, 5, 7, 9.) Specifically, Plaintiff claims that the Declaration of Chiffaun Williams of DCHA

regarding applicant data does not include “all” referrals. (See Ex. A to Opp. at ¶4.) However,

Ms. Williams explicitly acknowledges in the affidavit that Edgewood requested “all referrals”

and that she requested that DCHA’s Eligibility and Continued Occupancy Division (“ECOD”)

perform a database search of DCHA’s referrals to the Edgewood Properties. Further, Plaintiff’s

repeated claim that “facts pertaining to the actual applicant pool are not material” is not only

misguided, but also does not an issue of fact and instead represents Plaintiff’s opinion on the

proper standard.9 Finally, Plaintiff’s argument that a large amount of data is missing is not

material, as such argument does not and will not affect the outcome of the suit. Edgewood

provided all of its data regarding the applicant pool and DCHA’s referral data to include the most

complete set of applicants it could. Any such dispute is not material to the main issue of this

case: disparate impact against African Americans.

         Moreover, Plaintiff’s claim that Mr. Kelley’s testimony about the safety of the Edgewood

Properties constitutes an issue of material fact is misplaced. (See id. at ¶¶ 26-30.) Indeed, the

veracity of Mr. Kelley’s testimony has not been disputed by anyone in this case. Plaintiff further

submits that the Tenant Selection Plans themselves create an issue of fact, because certain

paragraphs provide a five-year lookback period while others require an automatic rejection for

any felony. (See id ¶21.) However, Plaintiff makes no assertion that Edgewood failed to

9
        Indeed, in Paragraphs 4, 5, 7 and 9 of Exhibit A of the Opposition, Plaintiff attempts to liken a
disagreement about the proper legal standard for disparate impact to an issue of fact. Such attempt is without merit.

                                                         19
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 20 of 23



properly apply its Tenant Selection Plans—his claim is that the Tenant Selection Plans

themselves created a disparate impact. Therefore, this putative issue of fact is not material.

       Plaintiff also fails to identify a genuine dispute of material fact in Paragraph 50 of the

SOMF. While the parties disagree on the meaning of the word “homeless,” that dispute is

simply not material to the principle assertion of Edgewood’s motion for summary judgment that

the Tenant Selection Plans did not have any a disparate impact on the ability of African

Americans to secure housing at the Edgewood Properties. (See id. at ¶50.)

       Finally, Plaintiff fails to identify a genuine dispute of material fact in Paragraphs 53 and

56 of the SOMF. While Plaintiff states that he was rejected for reasons other than his criminal

history, such facts are not material to whether the Tenant Selection Plans and their criminal

background screening has a disparate impact on African American’s ability to rent at the

Edgewood Properties. (See id. at ¶¶ 53, 56.)

       The material facts in this case are not genuinely disputed.        The Plaintiff applied for

housing at the Edgewood Properties and was rejected under the Tenant Selection Plans’ policy

denying all applicants who had ever committed a felony. It is further undisputed that 98% of the

applicants to the Edgewood Properties from 2009 to 2014 were African American, and

undisputed that in 2014, 98% of the tenants at the Edgewood Properties were African American.

These are the “facts that might affect the outcome of the suit under the governing law” and they

are not in dispute. See Xingru Lin, 268 F. Supp 3d. at 99.

       Accordingly, Plaintiff’s identification of putative genuine issues of material facts is

without merit and should not preclude the entry of summary judgment.




                                                20
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 21 of 23



                                    III.    CONCLUSION

        This Court should grant Edgewood’s motion for summary judgment. Edgewood has

established that the Tenant Selection Plans did not result in a disparate impact against African

American applicants to the Edgewood Properties. This is supported by the uncontroverted

evidence that 98% of the applicants to the Edgewood Properties between 2009 and 2014 were

African American and that 98% of the Edgewood Property residents were African American in

2014, at the time the Plaintiff applied. The Tenant Selection Plans did not disparately impact the

ability of African Americans to secure housing at the Edgewood Properties.

        Accordingly, the Court should enter summary final judgment in favor of Edgewood as to

all claims.

        WHEREFORE, for the foregoing reasons, Edgewood respectfully requests that the Court

enter summary final judgment in favor of Edgewood and against the Plaintiff.




                                               21
       Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 22 of 23



Dated: October 26, 2018

                                   Respectfully submitted,

                                   COMMUNITY PRESERVATION AND
                                   DEVELOPMENT COMPANY AND
                                   EDGEWOOD MANAGEMENT
                                   CORPORATION

                                   By Counsel

                                   BONNER KIERNAN TREBACH &
                                   CROCIATA, LLP

                                   /s/ William H. White Jr.__________
                                   William H. White Jr.
                                   Alan S. Block, #431010
                                   William H. White Jr., #461341
                                   Andrew S. Bassan (Appearing Pro Hac Vice)
                                   1233 20th Street, N.W. 8th Floor
                                   Washington, D.C. 20036
                                   ablock@bonnerkiernan.com
                                   wwhite@bonnerkiernan.com
                                   (202) 712-7000
                                   (202) 712-7100 facsimile
                                   Attorneys for Defendants, Edgewood Management
                                   Corporation and Community Preservation &
                                   Development Corporation




                                     22
        Case 1:15-cv-01140-RCL Document 91 Filed 10/26/18 Page 23 of 23



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Reply Memorandum of Points and

Authorities was served via the Court’s CM/ECF system on this 26th day of October, 2018 to:

       Steven J. Routh
       Andre Gurayah
       Logan Dwyer
       Orrick, Herrington & Sutcliffe LLP
       1152 15th Street, N.W.
       Washington, D.C. 20005

       Hannah Lieberman
       Tiffany Yang
       Catherine Cone
       Washington Lawyers’ Committee for Civil Rights & Urban Affairs
       11 DuPont Circle, N.W., Suite 400
       Washington, D.C. 20036

       Attorneys for Plaintiff

       &

       David G. Sommer
       Gallagher Evelius & Jones, LLP
       218 N. Charles Street, Suite 400
       Baltimore, MD 21201

       Attorneys for Defendants A&R Management,
       Inc. and East Capitol Senior Rental, LP


                                            /s/ William H. White Jr.__________
                                            William H. White Jr.




                                              23
